Citation Nr: 0519933	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  01-07 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD) including as secondary to service- 
connected disability.

2. Entitlement to service connection for dysthymic disorder, 
to include as secondary to service-connected disability.

3. Entitlement to service connection for detached retina of 
the left eye.

4. Entitlement to an increased evaluation for supraorbital 
headaches, currently evaluated as 30 percent disabling.

5. Entitlement to an increased evaluation for macular 
degeneration of the left eye, currently evaluated as 30 
percent disabling.

6. Entitlement to a total compensation rating based on 
individual unemployability 




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1973 
to August 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In March 2000, the RO denied entitlement to increased 
evaluations for migraine headaches and residuals of a right 
wrist fracture.

In November 2001, the RO granted entitlement to an increased 
evaluation of 30 percent for migraine headaches effective 
February 22, 2001, affirmed the denial of entitlement to an 
increased (compensable) evaluation for residuals of a right 
wrist fracture, and denied entitlement to an evaluation in 
excess of 30 percent for macular degeneration of the left 
eye.

In April 2003, the RO denied entitlement to service 
connection for dysthymic disorder to include as secondary to 
service-connected macular degeneration of the left eye and 
pulsating supraorbital headaches, service connection for PTSD 
and detached retina of the left eye, increased evaluation for 
macular degeneration of the left eye, and a TDIU.

In June 2004, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issue of entitlement to service connection for dysthymia 
is addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The issue of entitlement to TDIU 
will be deferred pending completion of the requested 
development.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The claimed in-service stressor has not been established, 
and the evidence shows that the veteran does not have PTSD.  

3.  A detached retina of the left eye was not diagnosed in 
service and has not been currently diagnosed.  

4.  Headaches are manifested by occurrences three to four 
times a month, resolving in two to three hours in a darkened 
room.  Headaches are not productive of severe economic 
inadaptability.  

5.  The veteran is blind in the service connected left eye 
having light perception only; he is not totally blind in the 
nonservice connected right eye.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).


2.  A detached retina of the left eye was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, (2004).

3. The criteria for an evaluation in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  

4.  The criteria for an increased disability rating for 
macular degeneration of the left eye have not been met.  38 
U.S.C.A. §§ 1155, 1160(a), 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 3.326, 3.383(a), 4.75, 4.84a, Diagnostic Code 
6070 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in November 2002 and 
in July 2004, apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
medical evidence he had that pertains to the claim.  As such, 
the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of all of the 
issues in the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.  While the Court did not specify how 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

Secondary service connection may also be established when 
there is aggravation of a nonservice- connected condition 
that is proximately due to or the result of a service- 
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App. 128 (1997). Section 4.125(a) of 
38 C.F.R. incorporates the Diagnostic and Statistical Manual 
of Mental Disorders-IV as the governing criteria for 
diagnosing PTSD.  A claimed non-combat stressor must be 
verified.  Further, the veteran's uncorroborated testimony is 
not sufficient to verify a non-combat stressor.  Cohen v. 
Brown, 10 Vet. App. at 146-47; see also Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

PTSD

The Evidence

Service medical records are negative for complaints or 
diagnosis of a psychiatric disorder.  The July 1975 report of 
separation examination reflects that psychiatric examination 
was normal.

VA outpatient treatment records show that in May 2000, 
October 2000, in December 2001, and in February 2002, the 
veteran was diagnosed with PTSD.  Outpatient treatment 
records into 2004 show various psychiatric diagnoses, 
including PTSD.  

In February 2003, the veteran was examined by VA.  The claims 
file was reviewed. He reported that during service there was 
drug use and homosexuality in the barracks that he complained 
about, but he reported that nothing was done about it.  His 
medical history was documented, and the veteran was examined.  
The examiner found that the veteran's manifestations were not 
PTSD, and that the veteran had dysthymia. 

A VA Social Survey was conducted in January 2003.  The 
veteran reported a military history including exposure to 
drug abused in the barracks.  The assessment was that the 
veteran's earlier teaching conflicted with the military 
situation that he was placed in and that the experience so 
traumatized the veteran that it affected his relationships in 
his personal life and his ability to adjust adequately to 
civilian life.  

The veteran was examined by VA in March 2005.  The claims 
file was reviewed by the examiner.  The veteran's medical 
history was reviewed.  The veteran complained of sleep 
problems.  He denied having dreams of combat.  He reported 
that during service, he did not like to stay in the barracks 
due to drug use there.  He denied actual harassment.  He 
reported that his mood was variable; that he is usually sad; 
that he has depression and anger at times due to degeneration 
in the last two years of his good eye.  He denied a history 
of hallucinations or delusions.  He said that his main fear 
is losing vision.  On examination, he was oriented to time, 
place and person and was cognizant of the reason for his 
examination.  The examiner stated that the veteran had an 
upsetting experience while in service, but nothing that 
appears to meet criteria for PTSD.  The diagnosis was 
dysthymia.  

Discussion

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual for Mental Disorders (DSM IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  

In this case, the veteran has reported his stressor as being 
in the barracks where drugs were abused by others.  The 
veteran has claimed noncombat stressors, and the provisions 
of 38 U.S.C.A. § 1154(b) are not applicable.  As noted, he 
has argued that he was exposed to stress living in the 
barracks where drug use was common.  His stressors have not 
been verified.  The veteran has not supplied any additional 
details of the claimed stressor and thus the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
cannot conduct a proper search to verify his claim.  There is 
no evidence in the veteran's discharge, or his personnel 
file, corroborating the claimed stressor, and the Board finds 
that the claimed stressor is not verified.  Absent a verified 
in service stressor, the claim must fail.  

In addition, the evidence does not show that the veteran has 
PTSD.  While outpatient treatment records show diagnoses of 
PTSD, there is no showing of a basis for such a finding.  On 
the other hand, the veteran was examined by VA on two 
occasions to evaluate his PTSD complaints, and the examiners 
found that he did not meet the criteria for PTSD. 

The Board places greater weight on the medical evidence 
showing no diagnosis of PTSD than on the medical evidence 
showing a diagnosis of PTSD because the medical opinions that 
the veteran has a disorder other than PTSD are for the most 
part more recent and are based on mental status examinations.  
Both examiners had reviewed the claims file in conjunction 
with their evaluations.  

Ultimately the Board has the obligation to assess the weight 
of the evidence.  There is a clear conflict in the record.  
Some examiners have entered a diagnosis of PTSD. Others have 
entered other diagnoses.  The Board has reviewed and 
considered each piece of evidence and concludes that the 
findings on VA examinations are more of greater probative 
value.  Cumulatively, the evidence establishes that the 
veteran does not have PTSD.  

The veteran has also claimed that he has PTSD due to service-
connected disability.  Secondary service connection requires 
a showing of disability which is proximately due to or the 
result of a service-connected disease or injury.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In this instance, the 
evidence does not show that the veteran has PTSD.  Thus 
absent a finding of a disability which could be associated 
with a service-connected disability, the claim must fail.  

The Board has also considered the veteran's own assertions 
that he has PTSD due to service, or as due to a service-
connected disability.  The Board finds that such assertions 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  Although the veteran and other lay persons 
are competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 5 1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology and a medical 
diagnosis competent.  Absent a showing that the veteran has 
PTSD due to a verified stressor in service, the claim must 
fail.  


Detached Retina of the Left Eye.

The Evidence

The veteran's service medical records show no complaint, 
diagnosis or treatment for a detached retina of the left eye.  
After service, VA outpatient treatment records dated 
beginning in 1999 contain no diagnoses of a detached retina 
of the left eye.  

On VA examination in January 2003, examination of the eyes 
showed no findings of a detached retina of the left eye.  On 
VA eye examination in March 2005, the examiner noted under 
diagnosis that there was no evidence of retinal detachment or 
repair of retinal detachment.  

Discussion

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  
It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  

The Board has determined that the medical evidence of record 
is against a finding that the veteran has a detached retina 
of the left eye that could be related to service.  As 
explained above, the law is clear that in the absence of a 
current disability, VA benefits cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); and Chelte v. Brown, 
10 Vet. App. 268 (1997).  As there is no finding of current 
disability this claim fails on that basis alone.  In 
addition, there is no indication of an inservice finding of a 
detached retina of the left eye.  Further there is no 
evidence of a nexus between the claimed disability and 
service.  

The Board has also considered the veteran's own assertions 
and finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran and other lay persons are competent to testify as 
to his in- service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 
1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology and a medical diagnosis competent.  

Accordingly, for the reasons explained above, all three 
criteria for a service-connected detached retina of the left 
eye disability have not been met and on that basis 
entitlement to service connection will be denied.  

Increased evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Macular Degeneration of the Left Eye

The Evidence

Service connection was granted for macular degeneration of 
the left eye in April 1976, and a 30 percent evaluation was 
assigned under DC 6074.  This was based on service medical 
records which showed the veteran had a severe loss of vision 
and extensive degenerative myopia was found and on a VA 
November 1975 examination which showed macular degeneration 
of the left eye and vision as 2/200, not correctible.  

In July 1978, the RO confirmed and continued the 30 percent 
evaluation under DC 6070 and granted special monthly 
compensation for loss of use of one eye.  

On VA examination in December 1999, the veteran's vision in 
the right eye was 20/20 and he was found to be blind in the 
left eye.  No pertinent diagnosis was given.  

On VA examination in January 2003, eye examination showed 
20/30 vision in the right eye, and light perception only in 
the left eye.  The diagnoses were: myopic degenerative 
changes left eye; near total visual impairment, left eye; and 
myopia.  

The veteran underwent a VA eye examination in March 2005.  
Examination of the left eye showed light perception only and 
corrected visual acuity in the right eye is noted as 20/80.  

Discussion

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2004).  Loss of use or blindness 
of one eye, having only light perception, will be held to 
exist when there is inability to recognize test letters at 
one foot and when further examination of the eyes reveals 
that perception of objects, hand movements or counting 
fingers cannot be accomplished at three feet, and/or that 
lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than three feet being considered of negligible utility.  
38 C.F.R. § 4.79 (2004).

In the present case, the veteran has been awarded service 
connection only for loss of visual acuity in the left eye; 
his right eye, and any impairment therein, is not service-
connected at this time.  Where only one eye is service 
connected and the veteran is not blind in both eyes, the 
other eye is considered normal for rating purposes.  38 
C.F.R. § 3.383(a)(1) (2004).  However, compensation is 
payable for the combination of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a) 
(2004).

Because the veteran is not blind in his right eye, his 
service-connected disability must be rated as if his right 
eye vision is normal.  Vision of 10/200, 5/200, or where 
there is complete blindness in one eye, with only light 
perception, where visual acuity in the other eye is 20/40 or 
better, is 30 percent disabling. 38 U.S.C.A. § 4.84a, 
Diagnostic Codes 6070, 6074, 6077 (2004).  To warrant a 
higher evaluation, there would have to be anatomical loss of 
the eye, which has not been shown.

Thus a rating beyond 30 percent is not shown and an increased 
evaluation is not warranted. 



Headaches

The veteran seeks an increased evaluation for headaches.  His 
disability is rated as 30 percent disabling under the 
criteria in the VA Schedule for Rating Disabilities for 
Migraine.  Under these criteria, a 30 percent rating is 
assigned with characteristic prostrating attacks occurring on 
an average once a month over last several months.  The 
highest or 50 percent rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124, Diagnostic Code 8100.  

In February 1976, the RO granted service connection for 
headaches, and assigned a 10 percent evaluation under DC 
8100.  This was based on service medical records which showed 
treatment for headaches and a VA examination report of 
November 1975 which showed that the veteran had severe 
headaches.  Cephalgia was diagnosed.  

The veteran was examined by VA in December 1999.  He 
complained of headaches above his eyes two to three times a 
month.  He reported that if at home he lies down for about 30 
to 45 minutes and if at work he goes to the break room.  He 
reported that his headaches do not interfere with his work 
because he is able to adjust his schedule.  The diagnosis 
was, migraine headaches.  

VA outpatient treatment record dated in February 2001 shows 
that the veteran reported having headaches 3 to 4 times a 
month and lasting a few hours, 

On VA examination in October 2001, it was noted that the 
veteran was employed as a postal supervisor.  He complained 
of pain in the frontal region, that was throbbing in 
character.  He stated that if he could rest in a dark quiet 
place it became ok.  He reported that the headaches occurred 
three to four times month and lasted between one and a half 
and three or four hours.  The diagnosis was, pulsating 
supraorbital headache of undetermined nature.  

In November 2001, the RO increased the veteran's rating for 
headaches to 30 percent disabling. 

The veteran was examined by VA in March 2005.  The claims 
file was reviewed.  It was noted that the veteran was not 
currently employed.  The veteran stated that his headaches 
had increased in severity.  He noted that they occur three to 
four times a month and that he will turn down the radio, and 
darken the room with the headaches disappearing with two to 
three hours thereafter.  He reported no periods of 
incapacitation from headaches in the past 12 months.  The 
diagnosis was, common migraine headaches, intermittent.  The 
examiner stated that the headaches would not preclude 
significant gainful activity.  

Based on the entire record, the evidence is consistent with 
prostrating attacks.  The veteran must retreat to a darkened 
room for a period of time to obtain relief.  The evidence, 
however, does not show very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence. Espiritu, supra.  
Regardless of the frequency of the headache attacks, or their 
manifestations, there is no competent evidence establishing 
that migraine headaches are productive of severe economic 
inadaptability. The Board notes that while the veteran is not 
working, a VA examiner has stated that the veteran's 
headaches would not preclude gainful activity.  There is no 
evidence to support a finding that migraine headaches are 
productive of economic inadaptability.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

Accordingly, the Board finds that a 30 percent rating is the 
appropriate evaluation in this case and that the degree of 
impairment resulting from the service-connected headaches in 
this case does not more nearly approximate the next higher 
(50%) rating.  38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 8100.


ORDER

Service connection for PTSD to include as due to service-
connected disability is denied.  

Service connection for detached retina of the left eye is 
denied.  

An increased evaluation for supraorbital headaches is denied.  

An increased evaluation for macular degeneration of the left 
eye is denied.  


REMAND

The veteran seeks service connection for dysthymic disorder.  
In the Board's June 2004 remand, the RO was instructed to 
have the veteran examined and to request that the psychiatric 
examiner give an opinion as to the etiology of the veteran's 
dysthymic disorder if diagnosed, to include whether it is at 
least as likely as not that the diagnosed disability is 
related to service or to a service-connected disability.  The 
veteran underwent a VA psychiatric examination in March 2005.  
The examiner diagnosed dysthymic disorder; however the 
requested opinions were not provided.  The Board errs as a 
matter of law when it fails to ensure compliance with remand 
requests and thus another remand on that issue is necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the forgoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO should request that the VA 
psychiatric examiner who previously 
examined the veteran review the claims 
file and the examination report and offer 
an opinion as to the etiology of the 
diagnosed dysthymic disorder.  The 
examiner should indicate whether it is at 
least as likely as not (a 50 percent 
chance or better) that the currently 
diagnosed dysthymic disability is related 
to service or to a service-connected 
disability.  Complete rationale must be 
provided.  

Should the above noted examiner be no 
longer available, the file should be 
reviewed by another psychiatric examiner 
and the requested information supplied.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue an SSOC and afford the veteran and 
his representative an appropriate 
opportunity to respond.  



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. No action is required of the 
veteran until he is otherwise notified by the RO, although 
the appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate outcome warranted in this case.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


